Citation Nr: 1037631	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  09-17 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 
1984 to December 2007.

This appeal to the Board of Veterans' Appeals (Board) is from a 
September 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee - 
which, in relevant part, denied the Veteran's claim for service 
connection for sleep apnea.

In his April 2009 Substantive Appeal (on VA Form 9), the Veteran 
requested a hearing before the Board at the Board's offices in 
Washington, DC, which is also commonly referred to as a Central 
Office (CO) hearing.  The Board scheduled his hearing for May 11, 
2010, but he cancelled it and has not requested to have it 
rescheduled.  38 C.F.R. § 20.702(e) (2009).  So the Board is 
proceeding with the adjudication of his claim.


FINDING OF FACT

Although the Veteran did not receive a diagnosis of sleep apnea 
while in the military, he did just five months after his 
discharge, and based on the medical and other competent and 
credible evidence of record - including the supporting 
lay evidence, it is just as likely as not he began experiencing 
the effects of this condition while in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's sleep 
apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that when he moved from Texas to Maryland in 
1996, while in service, he began having difficulty breathing at 
night, frequently had nightmares about being unable to breathe, 
and would wake up out-of-breath and feeling frightened to go back 
to sleep.  He believes those were the initial indications of his 
sleep apnea, though admittedly not actually diagnosed until May 
2008, some 5 months after his eventual discharge from the 
military in December 2007.

After carefully reviewing the evidence of record, the Board finds 
that it supports the claim.

The Veteran may be awarded service connection by showing that he 
currently has a disability resulting from a disease or an injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in some cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus or link between 
the in-service injury or disease and the current disability.  
See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999).

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Evidence relating the current disorder to service must 
be medical unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Id.



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden elements to etiologically link the 
current disability to service is by demonstrating continuity of 
symptomatology.  See also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when:  (1) a layperson is competent to identify 
the medical condition, (e.g., a broken leg, separated shoulder, 
ringing in the ears (tinnitus), flat feet (pes planus), etc.), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumptive period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumptive period, or whether it 
can be so identified by lay observation).  Savage, 10 Vet. 
App. 488, 494-97.

In determining whether service connection is warranted for a 
disability, VA adjudicators are responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise (meaning about evenly balanced for and against 
the claim), with the Veteran prevailing in either event.  
Conversely, the claim must be denied if the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, there is no disputing the Veteran has sleep apnea, so he 
has established that he at least has this claimed condition.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the 
absence of this proof, there could be no valid claim 
because there would be no current disability to relate to his 
military service.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed).  A May 2008 VA sleep study 
confirmed this diagnosis.  See Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) (further clarifying that this requirement of current 
disability is satisfied when the claimant has the disability at 
the time the claim for VA disability compensation is filed or 
during the pendency of the claim and that a claimant may be 
granted service connection even though the disability resolves 
prior to VA's adjudication of the claim).

Consequently, the determinative issue is whether this condition 
is attributable to the Veteran's military service or dates back 
to his service as he is alleging or, instead, the result of other 
unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a finding 
of the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's service treatment records (STRs) show that, in 
January 2005, he reported that he had awakened from sleep with a 
sensation of irregular heartbeats and racing heart.  In August 
2005, he reported a chronic cough that was worse at night.  The 
differential diagnosis was chronic bronchitis, mild asthma or 
gastroesophageal reflux disease (GERD).  In October 2005, he 
reported a tight feeling in his throat that was worse when he 
slept on a pillow.  The diagnosis was globus sensation versus 
dysphagia to solids.  During his August 2007 separation 
examination, in anticipation of his discharge from the military, 
he reported experiencing insomnia after 3 a.m.  He was later 
discharged from the military in December 2007, after some 23 
years of service.

There is no medical nexus opinion linking the Veteran's sleep 
apnea to his service, nor for that matter has he alleged that any 
physician or other qualified medical health care authority has 
ever told him this condition is related to his service.  This is 
not dispositive of his claim, however, because, as mentioned, 
under § 3.303(b) an alternative method of establishing the second 
and third Shedden requirements to etiologically link this 
condition to his service is by demonstrating continuity of 
symptomatology.  See also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Moreover, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006), the Federal Circuit Court addressed lay evidence as 
potentially competent to support presence of disability, during 
service and since, even where not corroborated by contemporaneous 
medical evidence.

And if this lay evidence also is credible, it is resultantly 
probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).

To this end, the Veteran has submitted lay evidence to support 
his claim that his sleep apnea dates back to his military 
service.  In particular, he submitted a buddy statement from 
L.P., attesting that he remembers the Veteran telling him about 
difficulty sleeping in service.  L.P. also indicated he 
personally witnessed the Veteran's daytime sleepiness on several 
occasions where the Veteran would appear tired and sluggish.  The 
Veteran and L.P. are competent, even as laymen, to make these 
assertions, and their lay testimony also is credible given the 
type of complaints the Veteran had while in service concerning 
the quality of his sleep, especially during the nighttime hours.  
38 C.F.R. § 3.159(a)(2).

Additionally, the Veteran first requested a sleep study on April 
4, 2008, only three months after his discharge from service on 
December 31, 2007.  In requesting that sleep study, he reported 
that he had had a problem with snoring for some time.  He did not 
report his symptoms as a new (acute onset) problem and did not 
indicate any changes in his health - such as on account of his 
weight, or any injuries in the intervening three months that 
would explain a sudden onset of sleep-related symptoms involving 
deprivation.  



The Board therefore finds that the Veteran's credible reports of 
relevant symptoms during service, including rather immediately 
prior his discharge in December 2007, satisfy the requirement of 
continuity of symptomatology for the intervening three months 
between his discharge and first seeking medical treatment for 
this condition.  See 38 C.F.R. § 3.303(b).  This continuity of 
symptoms, even though based on lay testimony, is sufficient to 
validate the nexus or linkage between his diagnosed sleep apnea 
and his 23 years of service.  See Horowitz v. Brown, 5 Vet. App. 
217, 221-22 (1993); Robinson v. Shinseki, 557 F.3d 1355 (Fed. 
Cir. 2009) (confirming that, in some cases, lay evidence will be 
competent and credible evidence of etiology).

In this circumstance, when there is at least equally probative 
evidence for and against the claim, this reasonable doubt is 
resolved in the Veteran's favor and the claim granted.  38 C.F.R. 
§ 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(indicating that an absolutely accurate determination of etiology 
is not a condition precedent to granting service connection, nor 
is definitely or obvious etiology).  So service connection for 
sleep apnea is warranted.

In light of this favorable outcome, there is no need to discuss 
whether VA has satisfied its duties to notify and assist the 
Veteran with this claim pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100, et seq.


ORDER

The claim for service connection for obstructive sleep apnea is 
granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


